SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As of March 31, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Assets Note 03/31/2015 12/31/2014 Cash and cash equivalents 6,974,585 9,722,067 Investment securities 5 1,033,758 712,958 Derivative financial instruments 19 1,294,933 882,508 Trade receivables 2,897,700 3,028,854 Inventories 6 4,377,889 3,411,284 Taxes and social contribution recoverable 1,394,295 1,581,908 Other assets 1,267,857 1,388,842 Current assets Investment securities 5 84,416 67,966 Derivative financial instruments 19 7,657 5,453 Taxes and social contribution recoverable 1,107,601 1,161,193 Deferred tax assets 7 2,791,228 1,392,500 Other assets 1,856,051 1,736,538 Employee benefits 12,822 12,822 Investments in associates 146,156 40,448 Property, plant and equipment 8 16,542,042 15,740,058 Intangible assets 4,337,894 3,754,860 Goodwill 9 28,974,301 27,502,944 Non-current assets Total assets Interim Consolidated Balance Sheets (continued) As of March 31, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 03/31/2015 12/31/2014 Trade payables 8,199,044 8,708,739 Derivative financial instruments 19 3,427,138 1,909,186 Interest-bearing loans and borrowings 10 994,518 988,056 Bank overdrafts 194,855 99,089 Wages and salaries 615,576 598,360 Dividends and interest on shareholder´s equity payable 498,622 2,435,350 Income tax and social contribution payable 1,198,233 640,413 Taxes and contributions payable 1,843,867 2,903,276 Other liabilities 4,654,893 3,403,080 Provisions 11 141,140 139,234 Current liabilities Trade payables 67,423 73,927 Derivative financial instruments 19 24,079 29,854 Interest-bearing loans and borrowings 10 1,696,525 1,634,567 Deferred tax liabilities 7 1,896,973 1,737,631 Taxes and contributions payable 560,912 610,903 Others liabilities 462,441 286,683 Provisions 11 576,331 543,220 Employee benefits 1,936,231 1,756,966 Non-current liabilities Total liabilities Equity 12 Issued capital 57,614,140 57,582,349 Reserves 57,890,214 59,907,214 Carrying value adjustments (73,054,029) (75,267,969) Retained earnings 1,867,697 - Equity attributable to equity holders of Ambev Non-controlling interests 1,794,362 1,423,075 Total Equity Total equity and liabilities The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the three-month periods ended March 31, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Note 03/31/2015 03/31/2014 Net sales 14 10,768,793 9,045,072 Cost of sales (3,613,808) (3,008,314) Gross profit Distribution expenses (1,390,243) (1,159,009) Sales and marketing expenses (1,308,590) (1,156,424) Administrative expenses (521,515) (443,428) Other operating income (expenses), net 15 466,771 238,278 Income from operations before exceptional items Restructuring (7,795) (6,567) Income from operations Finance cost 16 (771,945) (576,388) Finance income 16 290,250 207,567 Net finance results Share of results of associates 2,409 7,870 Income before income tax Income tax expense 17 (951,484) (551,856) Net income Attributable to: Equity holders of Ambev 2,810,663 2,546,639 Non-controlling interests 152,180 50,162 Basic earnings per share – common – R$ 0.18 0.16 Diluted earnings per share– common – R$ 0.18 0.16 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the three-month periods ended March 31, 2015 and 2014 (Expressed in thousands of Brazilian Reais) 03/31/2015 03/31/2014 Net income Items that will not be reclassified to profit or loss: Full recognition of actua rial gains/(losses) 847 (22,153) Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) Investment hedge - cash abroad (332,189) 177,113 Investment hedge - Dominican Republic (659,128) 113,834 Gains/losses on translation of other foreign operations 3,108,007 (1,343,102) Gains/losses on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) 514,600 79,673 Removed from Equity (Hedge reserve) and included in profit or loss (132,973) (155,798) Total cash flow hedge Other comprehensive income Total comprehensive income Attributable to: Equity holders of Ambev 5,024,603 1,470,917 Non-controlling interest 437,404 (24,549) The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the three-month periods ended March 31, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2015 - Net income - - - 2,810,663 - 2,810,663 152,180 2,962,843 Comprehensive income: Gains/(losses) on translation of foreign operations - 1,831,532 1,831,532 285,158 2,116,690 Cash flow hedges - 381,741 381,741 (114) 381,627 Actuarial gain / (losses) - 667 667 180 847 Total Comprehensive income - - - Capital increase 31,791 (22,685) - - - 9,106 - 9,106 Dividends distributed - (66,117) (66,117) Interest on shareholder´s equity - - (1,979,854) (942,966) - (2,922,820) - (2,922,820) Acquired shares and result on treasury shares - (60,355) - - - (60,355) - (60,355) Share-based payment - 45,894 - - - 45,894 - 45,894 As of March 31, 2015 Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2014 - Net income - - - 2,546,639 - 2,546,639 50,162 2,596,801 Comprehensive income: Gains/(losses) on translation of foreign operations - (976,962) (976,962) (75,193) (1,052,155) Cash flow hedges - (76,304) (76,304) 179 (76,125) Actuarial gain / (losses) - (22,456) (22,456) 303 (22,153) Total Comprehensive income - - - Prior year adjustment (i) - - - (24,094) 89,367 65,273 - 65,273 Capital increase 25,887 - 25,887 - 25,887 Amount paid ABI - Bucanero (Note 1(b)) - (554,684) (554,684) 2,859 (551,825) Dividends distributed - - (1,591,164) (1,096,616) - (2,687,780) (27,449) (2,715,229) Interest on shareholder´s equity distributed - - (2,412,165) - - (2,412,165) - (2,412,165) Acquired shares and result on treasury shares - 2,695 - - - 2,695 - 2,695 Share-based payment - 19,868 - - - 19,868 - 19,868 As of March 31, 2014 (i) Prior to January 1, 2014, the Company accounted for its distributors in Canada joint ventures under the proportionately consolidated method. IFRS 11(R) requires accounting for such joint ventures under the equity method of accounting, which the Company applied as of January 1, 2014 prospectively. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the three-month periods ended March 31, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Note 03/31/2015 03/31/2014 Net income 14 2,962,843 2,596,801 Depreciation, amortization and impairment 671,525 534,827 Impairment losses on receivables, inventories and other receivables 56,240 19,559 Additions in provisions and employee benefits 48,001 39,281 Net finance results 16 481,695 368,821 Loss on sale of property, plant and equipment and intangible assets 12,490 7,821 Equity-settled share-based payment expense 18 45,894 44,478 Income tax expense 17 951,484 551,856 Share of results of associates (2,409) (7,870) Other non-cash items included in the profit (149,411) (167,606) Cash flow from operating activities before changes in working capital and use of provisions Decrease/(increase) in trade and other receivables 174,220 182,467 Decrease/(increase) in inventories (744,872) (335,243) Increase/(decrease) in provisions, trade payables and other payables (688,588) (1,215,177) Cash generated from operations Interest paid and interest received 278,838 (69,704) Dividends received 3,000 13,637 Income tax and social contribution paid (868,756) (985,918) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 6,723 39,555 Acquisition of property, plant and equipment and intangible assets (719,457) (875,827) Acquisition of subsidiaries, net of cash acquired (48,086) 20,230 Acquisition of other investments (100,000) - Investment in short term debt securities and net proceeds/(acquisition) of debt securities (342,929) (133,223) Net proceeds/(acquisition) of other assets 41 4,892 Cash flow from investing activities Capital increase 12 6,943 1,244 Goodwill in the subscription of shares - (1,631) Repurchase for maintenance of treasury shares (50,267) (3,755) Proceeds from borrowings 3,879,190 252,667 Repayment of borrowings (4,843,081) (558,765) Cash net of finance costs other than interests 149,912 (307,870) Payment of finance lease liabilities (530) (310) Dividends paid (4,961,812) (3,916,081) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and other 21. Contingencies 22. Related parties 23. Events after the reporting period 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s shares and ADRs (American Depositary Receipts) are listed on the Stock Exchange and Mercantile & Futures Exchange (BM&FBOVESPA S.A.) as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”) and AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V/S.A. (“ABI”), and the Fundação Antonio e Helena Zerrener Instituição Nacional de Beneficência (“Fundação Zerrener”). The interim consolidated financial statements were approved by the Board of Directors on May 05, 2015. (b) Major events in 2014: On January 2, 2014, BSA Bebidas Ltda. was merged with and into Ambev Brasil Bebidas S.A. and, immediately after, the upstream mergers of Old Ambev and Ambev Brasil Bebidas S.A. with and into Ambev S.A. was approved by the shareholders of each company in Extraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. On October 1, 2014, Londrina Bebidas Ltda. (“Londrina Beverages”) was merged with and into Ambev S.A in Extraordinary General Meeting (“EGM”) held on such date. As a result, the Company received Londrina Beverages’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company is as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. Londrina Bebidas Ltda 01/01/2014 01/01/2014 01/01/2014 10/01/2014 Assets Current assets 11,027,626 1,133,510 61,324 519,648 Non-current assets 47,220,178 4,906,087 2,700 737,698 Total assets Liabilities Current liabilities 10,258,087 3,059,124 24,737 304,087 Non-current liabilities 12,630,565 912,667 5,755 578,775 Total liabilities Net assets On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquired ABI’s equity interest in Cerbuco Brewing Inc. (“Cerbuco”),who owns interest in Bucanero S.A. (“Bucanero”), leader company in the Cuban beer business. The company accounted for its acquisition in Cerbuco as a common control transfer and reflected retrospectively the consolidation of the subsidiary at ABI’s carrying value. The difference between the amount paid and ABI’s net assets acquired is accounted in equity. On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive rights to import, sell, distribute and market Corona branded products and related brands, including but not limited to Corona Extra , Corona Light , Coronita , Pacifico e Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded intangible assets in the amount of R$150,899 in exchange for consideration transfered. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2014. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Exceptional items (Note 8); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies and calculation methods used for the financial statements as of March 31, 2015 in relation to those presented in the financial statements for the year ended December 31, 2014. (a) Basis of preparation and measurement The financial statements are presented in thousands of Brazilian Reais (“R$”), unless otherwise indicated, rounded to the nearest thousand indicated . Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between acquisition cost and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There were no early adoption of standards and amendments to standards by the Company. IFRS 9 Financial Instruments: The IFRS 9, which will replace IAS 39 introduces new requirements for classification, measurement and write-off of financial assets and liabilities. In this new standard the basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. Also introduces a new hedge accounting model and impairment test for financial instruments. IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1, 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers: IFRS 15 requires revenue recognition to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1, 2017. Other standards, interpretations and amendments to standards Other new standards, amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1, 2015 were not listed above because of either their non-applicability to or their immateriality to Ambev S.A.’s consolidated financial statements. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting policies reflects judgments, assessments or estimates, the Company believes that the following accounting policies reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; (ix) measurement of financial instruments, including derivatives. The fair values of acquired identifiable intangibles are based on an assessment of future cash flows. Impairment analyses of goodwill and indefinite-lived intangible assets are performed annually and whenever a triggering event occurs, in order to determine whether the carrying value exceeds the recoverable amount. These calculations are based on estimates of future cash flows. The company uses its judgment to select a variety of methods including the discounted cash flow method and option valuation models and makes assumptions about the fair value of financial instruments that are mainly based on market conditions existing at each balance sheet date. Actuarial assumptions are established to anticipate future events and are used in calculating pension and other long-term employee benefit expense and liability. These factors include assumptions with respect to interest rates, rates of increase in health care costs, rates of future compensation increases, turnover rates, and life expectancy. The company is subject to income taxin numerous jurisdictions. Significant judgment is required in determining the worldwide provision for income tax. There are some transactions and calculations for which the ultimate tax determination is uncertain. Some subsidiaries within the group are involved in tax audits and local inquiries usually in relation to prior years. Investigations and negotiations with local tax authorities are ongoing in various jurisdictions at the balance sheet date and, by their nature, these can take considerable time to conclude. In assessing the amount of any income tax provisions to be recognized in the financial statements, estimation is made of the expected successful settlement of these matters. Estimates of interest and penalties on tax liabilities are also recorded. Where the final outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities in the period such determination is made. 5. INVESTMENT SECURITIES 03/31/2015 12/31/2014 Financial asset at fair value through profit or loss-held for trading 1,033,758 712,958 Current investments Debt held-to-maturity 84,416 67,966 Non-current investments Total 6. INVENTORIES 03/31/2015 12/31/2014 Finished goods 1,615,565 1,109,555 Work in progress 309,778 243,320 Raw material 1,846,386 1,578,458 Consumables 57,758 45,177 Spare parts and other 400,164 356,821 Prepayments 229,209 147,277 Impairment losses (80,971) (69,324) Losses on inventories recognized in the income statement amounted to R$17,686 as of March 31, 2015 (R$44,824 in March 31, 2014). 7. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, where the Company operates, applied rates, are as follow: Central America and the Caribbean from 23% to 31% Latin America - South from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry-forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 03/31/2015 12/31/2014 Assets Liabilities Net Assets Liabilities Net Investment securities 8,901 - 8,901 8,852 - 8,852 Trade receivables 51,514 - 51,514 39,603 - 39,603 Derivatives 38,998 (16,727) 22,271 48,165 (13,905) 34,260 Inventories 186,747 (23,184) 163,563 223,048 (4,974) 218,074 Loss carryforwards 960,276 - 960,276 522,385 - 522,385 Employee benefits 485,196 - 485,196 494,662 - 494,662 Property, plant and equipment - (736,150) (736,150) - (674,874) (674,874) Intangible assets 5,600 (716,262) (710,662) 5,111 (625,219) (620,108) Trade payables 1,106,570 (349,219) 757,351 220,276 (303,585) (83,309) Interest-bearing loans and borrowings - (571) (571) - (499) (499) Provisions 282,639 (7,957) 274,682 238,937 (31,032) 207,905 Interest on capital 635,419 - 635,419 506,191 - 506,191 Profits generated in specific arrangements for overseas subsidiary - (141,502) (141,502) - (198,183) (198,183) Tax on overseas companies - (804,065) (804,065) - (680,307) (680,307) Other items - (71,968) (71,968) - (119,783) (119,783) Gross deferred tax assets / (liabilities) Netting by taxable entity (970,632) 970,632 - (914,730) 914,730 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Deferred income tax and social contributions based on tax losses and negative bases of social contribution and temporary deductible differences in Brazil, are not subject to expiration date. As of March 31, 2015 the net deferred taxes assets/liabilities related to combined tax losses have the following expected utilization/settlement: Deferred taxes not related to tax losses 03/31/2015 12/31/2014 to be recovered within 12 months 1,208,327 3,897,370 to be recovered beyond 12 months (1,274,348) (4,764,886) Deferred tax related to tax losses 03/31/2015 12/31/2014 2015 79,645 32,086 2016 92,986 24,899 2017 24,902 8,713 Beyond 2018 (i) 762,743 456,687 Total (i) There is no expected realization that exceeds the period of 10 years. The net change in deferred income tax and social contribution is detailed as follows: As of December 31, 2014 Recognized in other comprehensive income Investment hedge - cash abroad 925,523 Recognized in Equity (Hedge reserve) 447,680 Gains/losses on translation of other foreign operations (113,825) Recognized in income statement Changes directly in balance sheet Anticipation federal amnesty 8,033 Others recognized in the investment group 4 As of March 31, 2015 As of March 31, 2015, deferred tax assets in the amount of R$893,313 (R$425,680 as of December 31, 2014) related to tax losses from previous periods and temporary differencesof subsidiaries abroad were not recorded as the realization is not probable. The expiration term of these assets is five years on average and the tax losses carried forward in relation to them are equivalent to R$3,830,387 in March 31, 2015 (R$2,119,277 in December 31, 2014). 8. PROPERTY, PLANT AND EQUIPMENT 03/31/2015 12/31/2014 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Effect of movements in foreign exchange 296,910 884,053 187,383 65,688 1,434,034 286,472 Acquisitions through business combinations 740 - 1,248 - 1,988 - Acquisitions 560 180,056 18,142 527,248 726,006 4,143,717 Disposals (1,218) (131,423) (11,955) (100) (144,696) (920,499) Transfer to other asset categories 96,381 190,709 194,905 (532,494) (50,499) 5,295 Others - (304,952) Balance at end Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange (63,461) (500,234) (112,213) - (675,908) (170,565) Depreciation (51,335) (430,597) (118,517) - (600,449) (2,113,134) Impairment losses (368) (21,579) - - (21,947) (101,833) Disposals 1,135 113,983 10,370 - 125,488 803,002 Transfer to other asset categories (262) 66,227 (61,427) - 4,538 (61,603) Others - 3,429 - - 3,429 168,597 Balance at end - Carrying amount: December 31, 2014 March 31, 2015 Leases, capitalized interests and fixed assets pledged as collateral are not material. 9. GOODWILL 03/31/2015 12/31/2014 Balance at end of previous year Effect of movements in foreign exchange 1,471,357 486,373 Others - (7,172) Balance at the end of year The carrying amount of goodwill was allocated to the different cash-generating units as follows : Functional Currency 03/31/2015 12/31/2014 LAN: Brazil BRL 17,364,875 17,364,875 Goodwill BRL 102,607,508 102,607,508 Non-controlling transactions BRL (85,242,633) (85,242,633) Dominican Republic DOP 3,172,498 2,650,548 Cuba (i) USD 3,577 2,962 LAS: Argentina ARS 916,198 782,347 Bolivia BOB 1,134,930 940,684 Ecuador USD 5,082 4,340 Chile CLP 44,734 38,236 Paraguay PYG 891,617 763,096 Peru PEN 57,643 49,625 Uruguay UYU 185,057 161,651 NA: Canada Operational CAD 5,198,090 4,744,580 (i) The functional currency of Cuba, the Cuban convertible peso (CUC), has a fixed parity with the dollar (USD) at balance sheet date. Impairment testing Goodwill allocated to each cash-generating unit (CGU) must be tested for impairment to check the need for reduction to its recoverable amount. The test consists of comparing the CGU carrying amount (including the goodwill) with its recoverable amount and must be made at least annually or whenever that there is an indication of impairment. The impairment test will be performed during the last quarter of the current year. 10. INTEREST-BEARING LOANS AND BORROWINGS 03/31/2015 12/31/2014 Secured bank loans 315,947 261,628 Unsecured bank loans 632,076 670,942 Other unsecured loans 44,606 53,432 Financial leasing 1,889 2,054 Current liabilities Secured bank loans 645,360 456,109 Unsecured bank loans 587,615 731,147 Bond issues 280,528 281,572 Other unsecured loans 158,893 145,755 Financial leasing 24,129 19,984 Non-current liabilities Additional information regarding the exposure of the Company to the risks of interest rate and foreign currency are disclosed on Note 19. The Company's debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. Contract clauses (covenants) The Company's loans have equal rights to payment without subordination clauses. Except for the credit lines due to FINAME contracted by the Company with BNDES, where collateral is provided on assets acquired with the credit granted which serve as collateral; other loans and financing contracted by the Company provide only guarantees as collateral of other companies of the group. The loan contracts contain financial covenants. As of March 31, 2015 and December 31, 2014, the Company was in compliance with all its contractual obligations for its loans and financings. 11. PROVISIONS (a) Provision changes Balance as of December 31, Effect of changes in foreign exchange rates Additions Provisions used and reversed Balance as of March 31, Restructuring - Contingencies Civil 23,676 1,206 4,091 (615) 28,358 Taxes on sales 177,772 54 12,142 (8,761) 181,207 Income tax 180,024 5,298 8,511 (8,313) 185,520 Labor 164,251 2,351 41,085 (41,546) 166,141 Others 129,754 15,200 10,674 (6,110) 149,518 Total contingencies Total provisions (b) Expectation of disbursement Balance as of March 31, 2015 1 year or less 1-2 years 2-5 years Over 5 years Restructuring - - Contingencies Civil 28,358 4,390 20,776 2,796 396 Taxes on sales 181,207 42,083 99,804 4,596 34,724 Income tax 185,520 29,537 26,754 129,229 - Labor 166,141 36,868 63,489 52,767 13,017 Others 149,518 22,209 75,634 41,259 10,416 Total contingencies Total provisions The expected settlement of provisions was based on management’s best estimate at the interim consolidated financial statements date. Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and Cofins taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor The Company and its subsidiaries are involved in labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Other lawsuits The Company is involved in several lawsuits brought by former distributors which are mainly claiming damages resulting from the termination of their contracts. The processes with possible likelihood of loss are disclosed in Note 21. 12. CHANGES IN EQUITY (a) Capital stock 03/31/2015 03/31/2014 Thousands of commom shares Thousands of Real Thousands of commom shares Thousands of Real Beginning balance Changes during the year 4,996 31,791 1,890 25,887 (b) Capital reserves Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2015 Capital increase (13,757) - - (8,928) (22,685) Acquiree shares and result on treasury shares (60,355) - - - (60,355) Share-based payments - - - 45,894 45,894 As of March 31, 2015 Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2014 Share-based payments - - - 19,868 19,868 Acquiree shares and result on treasury shares 2,695 - - - 2,695 As of March 31, 2014 (26,105) 53,663,683 ,723 734,693 55,384,994 (b.1) Treasury shares The treasury shares comprise own issued shares reacquired by the Company and the result on treasury shares that refers to gains and losses related to share-based payments transactions, auction and others. The changes in treasury shares are as follows: Acquisitions/disposals Result on Treasury Shares Total Treasury Shares Thousands of shares Thousands of Brazilian Real Thousands of shares Thousands of Brazilian Real Beginning balance Changes during the year 3,531 (65,391) (8,721) (74,112) At the end of the year (b.2) Share premium The share premium refers to the difference between subscription prices that the shareholders paid for such shares and its nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management acquires shares of the Company. The share-based payment reserve recorded a charge of R$45,894 at March 31, 2015 ( R$44,207 at March 31, 2014) (Note 18). (c) Net income reserve Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2015 Interest on shareholder´s equity (471,483) - - (1,508,371) (1,979,854) As of March 31, 2015 - Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2014 Dividends distributed (939,957) - - (651,207) (1,591,164) Interest on shareholder´s equity distributed - - - (2,412,165) (2,412,165) As of March 31, 2014 - (c.1) Investments reserve The investment reserve refers to the allocation of profits in order to meet the projected business growth. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company has tax incentives framed in certain state and federal industrial development programs in the form of financing, deferred payment of taxes or partial reductions of the amount due. These state programs aim to promote the expansion of employment generation, regional decentralization, complement and diversify the industrial base of the States. In these states, the grace periods, enjoyment and reductions are permitted under the tax law. (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible and, when distributed, may be considered part of the mandatory dividends. As determined by its By-laws, the Company is required to distribute to its shareholders, as a mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The mandatory dividend includes amounts paid as interest on shareholders’ equity. Events during 2015: Event Approval Type Date payment Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2014 ON 0,0300 471,483 (i) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2015 ON 0,0600 942,966 Board of Directors Meeting 12/31/2014 Interest on shareholder´s equity 01/30/2015 2014 ON 0,0960 1,508,371 Events during 2014: Event Approval Type Date payment Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 01/06/2014 Interest on shareholder´s equity 01/23/2014 2013 ON 0,1540 2,412,165 Board of Directors Meeting 01/06/2014 Dividends 01/23/2014 2013 ON 0,1000 1,566,341 Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 - ON 0,0600 939,957 (i) Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 2014 ON 0,0700 1,096,616 (i) These dividends refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. (c.5) Proposed dividends and additional dividends The reserves for proposed dividends and interest on shareholder’s equity proposed are designed to segregate the dividends and interest on shareholder’s equity to be distributed during the following fiscal year. (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As of January 1, 2015 Comprehensive income: Gains/(losses) on translation of foreign operations 1,832,726 - (1,194) 1,831,532 Cash flow hedges - gains / (losses) - 381,741 - 381,741 Actuarial gain / (losses) - - 667 - 667 Total Comprehensive income - - - As of March 31, 2015 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As of January 1, 2014 Comprehensive income: Gains/(losses) on translation of foreign operations (969,787) - (7,175) (976,962) Cash flow hedges - gains / (losses) - (76,304) - (76,304) Actuarial gain / (losses) - - (22,456) - (22,456) Total Comprehensive income - - - Prior year adjustment (i) 29,737 - 59,630 - 89,367 Amount paid ABI - Bucanero (Note 1(b)) - (554,684) (554,684) As of March 31, 2014 (i) Prior to January 1, 2014, the Company accounted for its distributors in Canada joint ventures under the proportionately consolidated method. IFRS 11(R) requires accounting for such joint ventures under the equity method of accounting, which the Company applied as of January 1, 2014 prospectively. (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges, in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (Note 19). (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option granted on subsidiary acquisition As part of the CND acquisition agreement, a sell option (“put”) was issued by the Company and a purchase option(“call”) was issued by E. León Jimenes S.A. (“ELJ”), which may result in an acquisition by the Company of the remaining shares of CND, for a value based on EBITDA multiples, being “put” exercisable annually until 2019 and the “call” in 2019. On March 31, 2015 the put option held by ELJ is valued at R$4,062,469 and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes of this option are presented as Note 19 . (d.5) Accounting for acquisition of non-controlling interests In transactions with non-controlling interests of the same business, even when performed between totally independent people to each other, presented valid economic grounds and reflect normal market conditions, the applicable accounting standards understand that transactions how made within the same accounting entity. As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and are related to carrying amount of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. The acquisition of non-controlling interest related to Old Ambev, the above mentioned adjustment was recognized in the Carrying value adjustments if applicable. SEGMENT REPORTING Segment information is presented in thousands of Brazilian Reais (R$), except for volumes, which are presented in thousands of hectoliters. (a) Reportable segments – periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Volume Net sales 7,145,143 6,308,495 2,629,206 1,874,079 994,444 862,498 10,768,793 9,045,072 Cost of sales (2,359,424) (2,087,143) (949,474) (658,039) (304,910) (263,132) (3,613,808) (3,008,314) Gross profit Distribution expenses (921,650) (785,067) (236,764) (179,284) (231,829) (194,658) (1,390,243) (1,159,009) Sales and marketing expenses (850,046) (772,260) (274,030) (204,849) (184,514) (179,315) (1,308,590) (1,156,424) Administrative expenses (369,784) (329,534) (90,847) (66,143) (60,884) (47,751) (521,515) (443,428) Other operating income (expenses), net 480,418 253,746 (15,392) (13,920) 1,745 (1,548) 466,771 238,278 Normalized income from operations (normalized EBIT) Exceptional items (2,734) - (5,061) (315) - (6,252) (7,795) (6,567) Income from operations (EBIT) Net finance results (459,546) (196,709) (119,661) (181,777) 97,512 9,665 (481,695) (368,821) Share of result of associates 2,109 2,651 - - 300 5,219 2,409 7,870 Income before income tax Income tax expense (544,682) (289,064) (325,081) (216,056) (81,721) (46,736) (951,484) (551,856) Net income Normalized EBITDA Exceptional items (2,734) - (5,061) (315) - (6,252) (7,795) (6,567) Depreciation, amortization and impairment (excluding exceptional items) (502,313) (404,331) (129,937) (95,903) (39,282) (34,593) (671,532) (534,827) Net finance results (459,546) (196,709) (119,661) (181,777) 97,512 9,665 (481,695) (368,821) Share of results of associates 2,109 2,651 - - 300 5,219 2,409 7,870 Income tax expense (544,682) (289,064) (325,081) (216,056) (81,721) (46,736) (951,484) (551,856) Net income Normalized EBITDA margin in % 50.8% 47.4% 45.4% 45.2% 25.5% 24.4% 47.1% 44.8% Acquisition of property, plant and equipment 488,693 559,766 207,055 161,578 36,149 22,478 731,897 743,822 Additions to / (reversals of) provisions 49,882 48,555 7,009 4,247 - - 56,891 52,802 Full time employee 38,145 38,762 10,395 10,593 2,848 2,836 51,388 52,192 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Segment assets 43,687,518 42,504,501 11,075,358 9,323,042 7,899,355 7,024,650 62,662,231 58,852,193 Intersegment elimination (1,887,896) (1,618,092) Non-segmented assets 14,326,850 14,909,102 Total assets Segment liabilities 14,580,378 16,564,786 3,998,394 3,836,631 2,855,464 2,665,900 21,434,236 23,067,317 Intersegment elimination (1,887,896) (1,618,092) Non-segmented liabilities 55,554,845 50,693,978 Total liabilities (i) Latin America – North: includes operations in Brazil and CAC (Cuba, Guatemala and Dominican Republic). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Paraguay, Uruguay, Ecuador and Peru. (b) Additional information – by Business unit – periods ended in: Latin America - north Beer Soft drink Total 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Volume Net sales 6,079,636 5,329,630 1,065,507 978,865 7,145,143 6,308,495 Cost of sales (1,854,073) (1,599,535) (505,351) (487,608) (2,359,424) (2,087,143) Gross profit Distribution expenses (752,856) (629,918) (168,794) (155,149) (921,650) (785,067) Sales and marketing expenses (740,172) (696,462) (109,874) (75,798) (850,046) (772,260) Administrative expenses (337,963) (302,564) (31,821) (26,970) (369,784) (329,534) Other operating income (expenses), net 427,693 222,826 52,725 30,920 480,418 253,746 Normalized income from operations (normalized EBIT) Exceptional items (2,583) - (151) - (2,734) - Income from operations (EBIT) Net finance results (459,546) (196,709) - - (459,546) (196,709) Share of result of associates 2,109 2,651 - - 2,109 2,651 Income before income tax Income tax expense (544,682) (289,027) - (37) (544,682) (289,064) Net income Normalized EBITDA Exceptional items (2,583) - (151) - (2,734) - Depreciation, amortization and impairment (excluding exceptional items) (407,862) (324,100) (94,451) (80,231) (502,313) (404,331) Net finance results (459,546) (196,709) - - (459,546) (196,709) Share of results of associates 2,109 2,651 - - 2,109 2,651 Income tax expense (544,682) (289,027) - (37) (544,682) (289,064) Net income Normalized EBITDA margin in % 53.1% 49.7% 37.2% 35.2% 50.8% 47.4% Brazil Beer Soft drink Total 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Volume Net sales 5,567,592 4,993,607 950,766 895,271 6,518,358 5,888,878 Cost of sales (1,657,151) (1,457,354) (415,824) (423,765) (2,072,975) (1,881,119) Gross profit Distribution expenses (702,248) (589,115) (152,761) (143,960) (855,009) (733,075) Sales and marketing expenses (672,885) (637,374) (92,697) (60,325) (765,582) (697,699) Administrative expenses (316,082) (284,280) (23,035) (20,298) (339,117) (304,578) Other operating income (expenses), net 425,854 223,361 50,953 30,901 476,807 254,262 Normalized income from operations (normalized EBIT) Exceptional items (2,583) - (151) - (2,734) - Income from operations (EBIT) Net finance results (607,591) (204,634) - - (607,591) (204,634) Share of result of associates 2,109 2,651 - - 2,109 2,651 Income before income tax Income tax expense (481,228) (272,714) - - (481,228) (272,714) Net income Normalized EBITDA Exceptional items (2,583) - (151) - (2,734) - Depreciation, amortization and impairment (excluding exceptional items) (367,208) (291,169) (79,025) (69,261) (446,233) (360,430) Net finance results (607,591) (204,634) - - (607,591) (204,634) Share of results of associates 2,109 2,651 - - 2,109 2,651 Income tax expense (481,228) (272,714) - - (481,228) (272,714) Net income Normalized EBITDA margin in % 54.1% 50.9% 41.7% 38.8% 52.3% 49.0% CAC Beer Soft drink Total 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Volume Net sales 512,044 336,023 114,741 83,594 626,785 419,617 Cost of sales (196,922) (142,181) (89,527) (63,843) (286,449) (206,024) Gross profit Distribution expenses (50,608) (40,803) (16,033) (11,189) (66,641) (51,992) Sales and marketing expenses (67,287) (59,088) (17,177) (15,473) (84,464) (74,561) Administrative expenses (21,881) (18,284) (8,786) (6,672) (30,667) (24,956) Other operating income (expenses), net 1,839 (535) 1,772 19 3,611 (516) Normalized income from operations (normalized EBIT) Exceptional items - Income from operations (EBIT) Net finance results 148,045 7,925 - - 148,045 7,925 Income before income tax Income tax expense (63,454) (16,313) - (37) (63,454) (16,350) Net income Normalized EBITDA Exceptional items - Depreciation, amortization and impairment (excluding exceptional items) (40,654) (32,931) (15,426) (10,970) (56,080) (43,901) Net finance results 148,045 7,925 - - 148,045 7,925 Share of results of associates - Income tax expense (63,454) (16,313) - (37) (63,454) (16,350) Net income Normalized EBITDA margin in % 42.5% 32.2% 0.4% -3.1% 34.8% 25.1% Latin America - south Beer Soft drink Total 03/31/2015 03/31/2014 03/31/2015 03/31/2014 03/31/2015 03/31/2014 Volume Net sales 2,047,532 1,412,765 581,674 461,314 2,629,206 1,874,079 Cost of sales (612,651) (414,146) (336,823) (243,893) (949,474) (658,039) Gross profit Distribution expenses (143,555) (109,051) (93,209) (70,233) (236,764) (179,284) Sales and marketing expenses (207,939) (153,666) (66,091) (51,183) (274,030) (204,849) Administrative expenses (67,880) (49,790) (22,966) (16,353) (90,847) (66,143) Other operating income (expenses), net (15,375) (10,313) (17) (3,607) (15,392) (13,920) Normalized income from operations (normalized EBIT) Exceptional items (4,968) (315) (93) - (5,061) (315) Income from operations (EBIT) Net finance results (107,173) (179,889) (12,488) (1,888) (119,661) (181,777) Income before income tax Income tax expense (325,081) (195,692) - (20,364) (325,081) (216,056) Net income Normalized EBITDA Exceptional items (4,968) (315) (93) - (5,061) (315) Depreciation, amortization and impairment (excluding exceptional items) (110,833) (77,733) (19,104) (18,170) (129,937) (95,903) Net finance results (107,173) (179,889) (12,488) (1,888) (119,661) (181,777) Income tax expense (325,081) (195,692) - (20,364) (325,081) (216,056) Net income Normalized EBITDA margin in % 54,3% 53,3% 14,0% 20,4% 45,4% 45,2% Canada 03/31/2015 12/31/2014 Beer Total Beer Total Volume Net sales 994,444 994,444 862,498 862,498 Cost of sales (304,910) (304,910) (263,132) (263,132) Gross profit Distribution expenses (231,829) (231,829) (194,658) (194,658) Sales and marketing expenses (184,514) (184,514) (179,315) (179,315) Administrative expenses (60,884) (60,884) (47,751) (47,751) Other operating income (expenses), net 1,745 1,745 (1,548) (1,548) Normalized income from operations (normalized EBIT) Exceptional items - - (6,252) (6,252) Income from operations (EBIT) Net finance results 97,512 97,512 9,665 9,665 Share of result of associates 300 300 5,219 5,219 Income before income tax Income tax expense (81,721) (81,721) (46,736) (46,736) Net income Normalized EBITDA Exceptional items - - (6,252) (6,252) Depreciation, amortization and impairment (excluding exceptional items) (39,282) (39,282) (34,593) (34,593) Net finance results 97,512 97,512 9,665 9,665 Share of results of associates 300 300 5,219 5,219 Income tax expense (81,721) (81,721) (46,736) (46,736) Net income Normalized EBITDA margin in % 25.5% 25.5% 24.4% 24.4% 14. NET SALES The reconciliation between gross sales and net sales is as follows: 03/31/2015 03/31/2014 Gross sales 22,361,478 19,290,908 Deductions from gross revenue (11,592,685) (10,245,836) The deductions of the gross revenue are represented by the taxes and rebates. Services provided by distributors, such as the promotion of our brands, logistics services and strategic location in stores are considered as expense when separately identifiable. 15. OTHER OPERATING INCOME / (EXPENSES) 03/31/2015 03/31/2014 Government grants/NPV of long term fiscal incentives 467,719 292,367 (Additions to )/reversal of provisions (8,574) (5,934) Net gain on disposal of property, plant and equipment and intangible assets (12,489) (7,821) Other operating income (expenses), net 20,115 (40,334) The increase in government grants is due to higher capital expenditures in recent years to increase the current manufacturing capacity and construction of new plants, allowing the Company to receive more tax incentives. 16. FINANCE COST EXPENSE AND INCOME (a) Finance cost 03/31/2015 03/31/2014 Interest expense (220,031) (157,850) Capitalized borrowings 12,453 20,010 Net interest on pension plans (22,747) (12,961) Losses on hedging instruments that are not part of a hedge accounting (285,001) (251,041) Hedge ineffectiveness losses (16,438) (11,806) Interest on tax contingencies (27,320) (25,469) Exchange variation (148,360) (91,686) Tax on financial transactions (28,690) (18,432) Bank guarantee expenses (19,744) (16,080) Other financial costs, including bank fees (16,067) (11,073) Interest expenses are presented net of the effect of interest rate derivative financial instruments which mitigate Ambev S.A. interest rate risk (Note 19). The interest expense are as follows: 03/31/2015 03/31/2014 Financial liabilities measured at amortized cost (98,042) (74,403) Liabilities at fair value through profit or loss (113,562) (76,269) Fair value hedge - hedged items (6,081) (7,132) Fair value hedge - hedging instruments (2,346) (46) (b) Finance income 03/31/2015 03/31/2014 Interest income 173,477 106,104 Net gains on hedging instruments that are not part of a hedge accounting relationship 81,751 89,151 Gains on no derivative instrument at fair value through profit or loss 28,956 9,194 Others 6,066 3,118 Interest income arises from the following financial assets: Interest income 03/31/2015 03/31/2014 Cash and cash equivalents 151,195 88,679 Investment securities held for trading 22,282 17,425 17. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are demonstrated as follows: 03/31/2015 03/31/2014 Income tax expense - current Deferred tax (expense)/income on temporary differences (465,920) 69,717 Deferred tax on taxes losses 437,891 333,522 Total deferred tax (expense)/income Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: 03/31/2015 03/31/2014 Profit before tax Adjustment on taxable basis Non-taxable income (478,212) 5,713 Government grants related to sales taxes (299,060) (215,610) Share of results of associates (2,409) (7,870) Expenses not deductible for tax purposes 69,499 48,954 Aggregated weighted nominal tax rate 32.71% 32.83% Taxes payable – nominal rate Adjustment on tax expense Regional incentives - income taxes 38,941 6,322 Deductible interest on shareholders’ equity 487,568 340,000 Tax savings from goodwill amortization on tax books 35,600 51,464 Withholding tax and other income (152,118) (21,582) Others with reduced taxation (313,281) 50,262 Income tax and social contribution expense Effective tax rate 24.31% 17.53% The main events occurred in the period that impacted the effective tax rate were: (a) the increased benefit related to the recognition of interest on shareholder’s equity; (b) the increased benefit related to sales tax incentives; (c) reduction of income in companies with average tax rate lower than 34%, which were partially offset by the reduction of withholding tax on dividends and other incomes. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. On May 13, 2014, it was published Law No. 12,973, which is the result of conversion into law of Provisional Measure nº 627 that was published on November 11, 2013. The mentioned Law repeals the Transition Tax Regime (RTT) and brought other measures: (i) changes in the Decree-Law nº 1.598/77 that establishes rules for the fiscal regulations related to corporate income tax and social contribution; (ii) establishes that the adoption or modification of accounting standards and accounting methods, by administrative acts issued based on further commercial laws, shall not have any implication over the calculation of the corporate income tax until a tax law that regulates the matter; (iii) introduction of specific treatment for the potential taxation of profits and dividends; (iv) adaptation of the criteria for the calculation of interest on shareholder’s equity; and (v) new considerations about the recognition of investments by the equity method. The policy has a mandatory adoption beginning on January 1, 2015, and also has an option of early adoption for the year 2014. The Company performed a diagnostic of possible impacts by the application of the dispositions brought from the new law and concluded that the early adoption, or not, has not presented material effects on the financial statement of the company. The management, based on the dispositions of the new Law and based on the Regulatory Instructions related, decided by the adoption in advance within the deadline set by the tax legislation, in order to eliminate potential tax effects, especially related to dividends and shareholder’s equity, both already paid, and also related to results by the equity method. 18. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from economic group to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: (i) for the first type of grant, the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to a vesting period of five-years from the date of exercise (“Grant 1”) and; (ii) for the second type of grant, the beneficiary may exercise the options after a period of five years (“Grant 2”). Additionally, to encourage managers’ mobility, some options granted were modified, where the dividend protection features of such options were canceled in exchange for issuing 25 thousand options in March 31, 2015 (230 thousand options in December 31, 2014), representing the economic value of the dividend protection feature eliminated. As there was no change to the fair value of the original award immediately prior to the modification and the fair value of the modified award immediately after the change, no additional expense was recorded as a result of this change . The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the March 31, 2015 and December 31, 2014 grants are as follows: In R$, except when otherwise indicated 03/31/2015 (i) 12/31/2014 (i) Fair value of options granted 5.36 5.20 Share price 18.20 15.93 Exercise price 18.20 15.93 Expected volatility 27.8% 32.5% Vesting (year) 5 5 Expected dividends 5% 5% Risk-free interest rate 12.8% (ii) 2.2% to 12.4% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: Thousand options 03/31/2015 12/31/2014 Options outstanding on January 1 126,149 147,718 Options issued during the period 25 17,045 Options exercised during the period (5,147) (34,760) Options forfeited during the period (97) (3,854) Options outstanding at ended period The range of exercise prices of the outstanding options is between R$0.75 (R$1.06 as of December 31, 2014) and R$23.39 (R$19.14 as of December 31, 2014) and the weighted average remaining contractual life is approximately 6.62 years (6.87 years as of December 31, 2014). Of the 120,930 thousand outstanding options (126,149 thousand as of December 31, 2014), 48,896 thousand options are vested as of March 31, 2015 (35,918 thousand as of December 31, 2014). The weighted average exercise price of the options is as follows: In R$ per share 03/31/2015 12/31/2014 Options outstanding on January 1 10.07 6.30 Options issued during the period 22.37 16.02 Options forfeited during the period 17.28 11.28 Options exercised during the period 6.27 3.84 Options outstanding at ended period 10.50 10.07 Options exercisable at ended period 3.88 2.96 For the options exercised during the period of 2015, the weighted average market price on the exercise date was R$18.01. To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans if the issue of new shares is required to meet the grants awarded in the Programs. During the period, Ambev S.A. issued 1,862 thousand (5,198 in December 31, 2014) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$35,413 (R$88,090 in December 31, 2014), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 03/31/2015 12/31/2014 Deferred shares outstanding on January 1 17,490 15,588 New deferred shares during the period 1,862 5,198 Deferred shares granted during the period - (2,312) Deferred shares forfeited during the period (44) (984) Deferred shares outstanding at ended period Additionally, certain employees and directors of the Company receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity . These share-based programs above mentioned generated an expense of R$50,693 in the period ended March 31, 2015 (R$ 46,587 for the period ended March 31, 2014), recorded as administrative expenses. 19. FINANCIAL INSTRUMENTS AND RISKS Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations. The policy comprises four main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. operates must be denominated in their respective local currencies. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A.’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative financial instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material or property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from ten to fourteen months, also through the use of derivative financial instruments. Most of the translation risks are not mitigated. Any exception to the policy must be approved by the Board of Directors . Derivative financial Instruments Derivative financial instruments authorized by the Financial Risk Management Policy are futures contracts traded on exchanges, full deliverable forwards, non-deliverable forwards, swaps and options. As of March 31, 2015, the Company and its subsidiaries had no target forward, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of their contracts. The derivative operations are classified by strategies according to their purposes, as follows: i) Cash flow hedge derivative instruments – The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investments, equipment and services to be procured, protected by cash flow hedges that shall occur at various different dates during the next fourteen months. Gains and losses classified as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This occurs in the period of up to fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. ii) Fair value hedge derivative instruments – operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. The results of these operations, measured according to their fair value, are recognized in financial results. iii ) Net investment hedge derivative instruments – transactions entered into in order to minimize exposure of the exchange differences arising from translation of net investment in the Company's subsidiaries located abroad for translation account balance . The effective p ortion of the hedge is allocated to equity and the ineffectiveness portion is recorded directly in financial results. iv) Derivatives measured at fair value though profit or loss – operations contracted with the purpose of protecting the Company against fluctuations on income statement, but do not meet the hedge accounting requirements set out in IAS 39 Financial Instruments: Recognition and Measurement . They refer to derivative financial instruments contracted in order to minimize the volatility of income tax and social contribution related to the foreign exchange gains/losses on loan agreements between the Company and its subsidiaries abroad. Such derivatives are measured at fair value with gains and losses recognized on an accrual basis within income tax expense, on income statement. The following tables summarize the exposure of the Company that were identified and protected in accordance with the Company's Risk Policy. The following denominations have been applied: Operational Hedge: Refers to the exposures arising from the core business of AmBev S.A., such as: purchase of inputs, purchase of fixed assets and service contracts linked to foreign currency, which is protected through the use of derivatives. Financial Hedge: Refers to the exposures arising from cash and financing activities, such as: foreign currency cash and foreign currency debt, which is protected through the use of derivatives. Net investment hedge – cash abroad: Refers to exposures arising from cash held in foreign currency in foreign subsidiaries whose functional currency is different from the consolidation currency. Once the derivatives contracted for protection of this cash are accounted in entities whose functional currency is the Real, a portion of the net assets equivalent to the cash position of these subsidiaries was designated as net investment hedge object, in such manner thehedge result can be recorded in other comprehensive income of the Company, following the result of the hedged item. Net investment hedge - Dominican Republic: As detailed in Note 12 (d.4) the Company constituted a liability related to acquisition of Non-controlling interest in the Dominican Republic operations. This financial instrument is denominated in Dominican Pesos and is recorded in a Company which functional currency is the Real. The Company assigned this financial instrument as a hedging instrument for part of its net assets located in the Dominican Republic, in such manner the hedge result can be recorded in other comprehensive income of the group, following the result of the hedged item. The types of hedges are defined as follows: cash flow hedge - CFH, net investment hedge - NIH and economic hedges - ECO. Fair Value Gain / (Losses) Exposure Risk Notional Instrument type Hedge type Asset Liability Financial results Operational results Equity Cost (10,454,665) 10,454,665 Derivatives CFH 149,960 (494,381) (204,116) 132,973 703,109 Expense 4,698,104 (4,698,104) Derivatives ECO 913,597 (2,278,673) 60,640 - - Operational Hedge Foreign currency cash (3,083,637) 3,083,637 Derivatives ECO 66,556 (414,234) 946,314 - - Local currency cash 1,520,000 (1,520,000) Derivatives ECO 161 (2,752) (1,674) - - Foreign currency debt (547,444) 219,623 Derivatives ECO - (1,319) 35,856 - - Local currency debt (589,559) 589,559 Derivatives FVH 6,364 (18,542) (2,346) - - Financial Hedge - - Net Investment Hedge Derivatives NIH - As of March 31, 2015 Fair Value (ii) Gain / (Losses) (i) Exposure Risk (i) Notional (i) Instrument type Hedge type Asset Liability Financial results Operational results Equity Cost (8,702,702) 8,702,702 Derivatives CFH 118,204 (438,309) (267,870) 155,798 60,951 Expense 4,219,703 (4,219,703) Derivatives ECO 427,843 (893,726) 45,555 - - Operational Hedge Foreign currency cash (1,477,964) 1,477,964 Derivatives ECO 113,835 (291,571) (139,160) - - Local currency cash 495,000 (495,000) Derivatives ECO 145 (1,642) (673) - - Foreign currency debt (653,272) 276,991 Derivatives ECO - (4,633) (18,551) - - Local currency debt (300,000) 300,000 Derivatives FVH 4,725 (18,424) (46) - - Financial Hedge - - Net Investment Hedge Derivatives NIH - Total (i) Recognized in income statement for the three-month period ended March 31, 2014. (ii) Balance as of March 31, 2014. I. Market risk a.1) Foreign currency risk The Company is exposed to foreign currency risk on borrowings, investments, purchases, dividends and/or interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non-deliverable forwards and full deliverable forwards. a.2) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and derivative financial instruments to minimize its exposure to commodity price volatility. The Company has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative financial instruments have been designated as cash flow hedges. a.3) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of t he Company ’s policy is to achieve an optimal balance between cost of funding and volatility of financial results, taking into account market conditions as well as the Company ’s overall business strategy and periodically this strategy is revised. The table below demonstrates the Company’s exposure related to debts, before and after interest rates hedging strategy. 03/31/2015 12/31/2014 Pre - Hedge Post - Hedge Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Interest rate Amount Interest rate Amount Brazilian Real 7.0% 839,643 7.2% 664,171 6.4% 832,133 5.1% 464,060 Working capital Brazilian Real 336.1% 12,974 336.1% 12,974 - Working capital Argentina Peso 27.5% 181,876 27.5% 181,876 23.7% 98,906 23.7% 98,906 Dominican Peso 8.6% 17,982 8.6% 17,982 10.4% 60,096 10.4% 60,096 U.S. Dollar 2.5% 31,014 5.9% 13,468 3.9% 18,811 5.9% 12,600 Guatemala´s Quetzal 7.9% 9,728 7.9% 9,728 7.9% 8,113 7.9% 8,111 Interest rate pre-set Brazilian Real 8.0% 1,246,314 9.6% 1,688,779 7.2% 1,162,634 8.7% 1,773,786 U.S. Dollar 2.2% 546,367 2.5% 296,920 1.9% 537,113 2.1% 300,247 Dominican Peso - 9.1% 3,906 9.1% 3,906 Interest rate postfixed Sensitivity analysis The Company mitigates its risks arising from non-derivative financial assets and liabilities substantially, through derivative financial instruments. In this context, the Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on four scenarios, which may impact the Company’s future results, as described below: 1 – Probable scenario: Management expectations of deterioration in each transaction’s main risk factor. To measure the possible effects on the results of derivative transactions, the Company uses parametric Value at Risk – VaR. is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days after March 31, 2015 for the calculation, which are presented in the module. 2 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on March 31, 2015. 3 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on March 31, 2015. Transaction Risk Base scenario Probable scenario Adverse scenario Remote scenario Foreign exchange hedge Foreign currency decrease (48,419) (512,747) (1,999,304) (3,950,190) Input purchase 48,419 512,747 1,999,304 3,950,190 Commodities hedge Decrease on commodities price (286,704) (182,901) (758,881) (1,231,059) Input purchase 286,704 182,901 758,881 1,231,059 Foreign exchange hedge Foreign currency decrease (9,299) (26,453) (101,032) (192,765) Capex purchase 9,299 26,453 101,032 192,765 Foreign exchange hedge Foreign currency increase (1,365,076) (628,575) (2,539,602) (3,714,128) Fiscal expense 1,365,076 628,575 2,539,602 3,714,128 Operational Hedge Operational purchase Net effect - Foreign exchange hedge Foreign currency increase (348,997) (550,496) (1,853,483) (3,357,968) Net debt 348,997 540,591 1,771,527 3,194,057 Interest rate hedge Increase in tax interest (14,769) (27,372) (443,006) (417,895) Interest expense 14,769 27,372 443,006 417,895 Financial Hedge Net debt and interest Net effect - Investment hedge Foreign currency increase (75,363) (711,727) (3,260,264) (6,445,165) Foreign investment 75,363 711,727 3,260,264 6,445,165 Net Investment hedge Fiscal expense Net effect - As of March 31, 2015 the Notional and Fair Value amounts per instrument and maturity were as follows: Notional value Risk / Hedge Financial instrument >2019 Total Foreign currency Future contracts 4,660,563 - 4.660.563 Foreign currency Non Deliverable Forwards 2,696,472 217,506 - - - 2.913.978 Foreign currency Deliverable Forwards 831,965 157,597 - - - 989.562 Commodity Future contracts 393,296 234,175 - - - 627.471 Commodity Swaps 1,101,377 161,714 - - - 1.263.091 Cost hedge 9.683.673 770.992 - - - Foreign currency Future contracts (160) - (160) Foreign currency Swaps / Non Deliverable Forwards (4,722,548) 24,604 - - - (4.697.944) Expense hedge 24.604 - - - Foreign currency Future contracts 4,188,992 - 4.188.992 Foreign currency Swaps 251,986 - 251.986 Foreign currency Non Deliverable Forwards (1,611,026) 253,686 - - - (1.357.340) Foreign currency cash hedge 2.829.952 253.686 - - - Interest rate Future contracts - (370,000) (400,000) (400,000) (350,000) (1.520.000) Local currency cash hedge - Foreign currency Future contracts 219,623 - 219.623 Foreign currency debt hedge 219.623 - Interest rate Swaps - - 300,000 - 289,559 589.559 Local currency debt hedge - - - Foreign currency Future contracts (3,672,380) - (3.672.380) Foreign currency Non Deliverable Forwards 905,172 142,053 - - - 1.047.225 Net Investment Hedge 142.053 - - - Total Derivatives 5.243.332 Fair value Risk / Hedge Financial instrument >2019 Total Foreign currency Future contracts (28,411) - (28,411) Foreign currency Non Deliverable Forwards (89,983) (345) - - - (90,328) Foreign currency Deliverable Forwards 59,367 1,654 - - - 61,021 Commodity Future contracts (114,061) (41,111) - - - (155,172) Commodity Swaps (129,824) (1,708) - - - (131,532) Cost hedge - - - Foreign currency Future contracts 307 - 307 Foreign currency Swaps / Non Deliverable Forwards (1,375,999) 10,617 - - - (1,365,383) Expense hedge 10,617 - - - Foreign currency Future contracts (25,483) - (25,483) Foreign currency Swaps (56,637) - (56,637) Foreign currency Non Deliverable Forwards (260,853) (4,705) - - - (265,558) Foreign currency cash hedge - - - Interest rate Future contracts - (240) (478) (923) (950) (2,591) Local currency cash hedge - Foreign currency Future contracts (1,319) - (1,319) Foreign currency debt hedge - Interest rate Swaps - - (18,542) - 6,364 (12,178) Local currency debt hedge - - - Foreign currency Future contracts 21,164 - 21,164 Foreign currency Non Deliverable Forwards (93,898) (2,629) - - - (96,527) Net Investment Hedge - - - Total Derivatives II. Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparty is set forth in our Credit Risk Policy. This Credit Risk Policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of March 31, 2015, the Company held its main short-term investments with the following financial institutions Banco do Brasil, Bradesco, Caixa Econômica Federal, Citibank, ING, Itaú-Unibanco, JP Morgan Chase, Merrill Lynch, Santander and Toronto Dominion Bank The Company had derivative agreements with the following financial institutions: Banco Bisa, Barclays, BNB, BNP Paribas, Bradesco, Citibank, Deutsche Bank, Itaú, Goldman Sachs, JP Morgan Chase, Macquarie, Merrill Lynch, Morgan Stanley, Santander, ScotiaBank e TD Securities. The carrying amount of cash and cash equivalents, investment securities, trade receivables excluding prepaid expenses, recoverable taxes and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of March 31, 2015. There was no concentration of credit risk with any counterparties as of March 31, 2015. III. Liquidity Risk The Company believes that cash flows from operating activities , cash and cash equivalents and short-term investments , together with the derivative financial instruments and access to loan facilities are sufficient to finance capital expenditures, financial liabilities and dividend payments in the future. IV. Capital management Ambev S.A. is continuously optimizing its capital structure targeting to maximize shareholder value while keeping the desired financial flexibility to execute the strategic projects. Besides the statutory minimum equity funding requirements that apply to the Company’s subsidiaries in the different countries, Ambev S.A. is not subject to any externally imposed capital requirements. When analyzing its capital structure, the Company uses the same debt ratings and capital classifications as applied in the Company’s financial statements. Financial instruments (a) Financial instruments categories Management of the financial instruments held by the Company is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security . Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate, etc.). The table below shows all financial instruments recognized in the financial statements, segregated by category : 03/31/2015 Loans and receivables Held-to-maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 6,974,585 - 6,974,585 Investment securities - 84,416 1,033,758 - - 1,118,174 Trade receivables and other assets excluding prepaid expenses 5,320,246 - 5,320,246 Financial instruments derivatives - - 980,314 322,276 - 1,302,590 Total - Financial liabilities Trade payables and other liabilities - - 4,062,469 - 9,321,332 13,383,801 Financial instruments derivatives - - 2,696,978 754,238 - 3,451,216 Interest-bearning loans and borrowings - 2,691,043 2,691,043 Total - - 12/31/2014 Loans and receivables Held-to-maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 9,722,067 - 9,722,067 Investment securities - 67,966 712,958 - - 780,924 Trade receivables and other assets excluding prepaid expenses 5,257,006 - 5,257,006 Financial instruments derivatives - - 541,823 346,138 - 887,961 Total - Financial liabilities Trade payables and other liabilities - - 3,289,778 - 9,182,651 12,472,429 Financial instruments derivatives - - 1,191,572 747,468 - 1,939,040 Interest-bearing loans and borrowings - 2,622,623 2,622,623 Total - - (b) Classification of financial instruments by type of fair value measurement IFRS 13 Fair Value Measurement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Also pursuant to IFRS 13, financial instruments measured at fair value shall be classified within the following categories : Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date valuation; Level 2 – inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 – unobservable inputs for the asset or liability. 03/31/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 1,033,758 - - 1,033,758 712,958 - - 712,958 Derivatives assets at fair value through profit or loss 68,594 911,719 - 980,313 97,801 444,022 - 541,823 Derivatives - operational hedge 14,489 135,471 - 149,960 28,760 89,444 - 118,204 Derivatives - fair value hedge - 6,364 - 6,364 - 4,725 - 4,725 Derivatives – net investment hedge 31,636 134,316 - 165,952 89,025 134,184 - 223,209 - - 03/31/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 4,062,469 4,062,469 - - 3,289,778 3,289,778 Derivatives liabilities at fair value through profit or loss 97,680 2,599,297 - 2,696,977 173,495 1,018,077 - 1,191,572 Derivatives - operational hedge 212,307 282,075 - 494,382 221,860 216,449 - 438,309 Derivatives - fair value hedge - 18,542 - 18,542 - 18,424 - 18,424 Derivatives – net investment hedge 10,472 230,843 - 241,315 49,894 240,841 - 290,735 (i) Refers to the put option in the subsidiary as described in Note 12 d (4). Reconciliation of changes in the categorization of Level 3 Financial liabilities as of December 31, 2014 Total gains and losses in the period 772,691 Losses recognized in net income 113,563 Losses recognized in other comprehensive income 659,128 Financial liabilities as of March 31, 2015 (i) The liability was recorded under “Other liabilities” on the balance sheet (c) Fair value of financial liabilities measured at amortized cost The Company’s liabilities, interest-bearing loans and borrowings, trade payables excluding tax payables, are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each exercise. Had the Company recognized its financial liabilities measured at amortized cost at market value, it would have recorded an additional loss, before income tax and social contribution, of approximately R$7,172 on March 31, 2015 (R$(12,554) on December, 31 2014), as presented in the table below: 03/31/2015 12/31/2014 Book value Market value Difference Book value Market value Difference International financing (other currencies) 329,629 329,629 - 369,134 369,134 - FINEP - Local currency 86,525 86,525 - 86,503 86,503 - BNDES - Local currency 1,529,440 1,529,440 - 1,444,796 1,444,796 - BNDES - Foreign currency 249,446 249,446 - 236,683 236,683 - Bond 2017 280,528 287,700 (7,172) 281,572 294,126 (12,554) Fiscal incentives 189,458 189,458 - 181,898 181,898 - Finance leasing - Foreign currency 26,018 26,018 - 22,038 22,038 - Trade payables and other liabilities 9,321,332 9,321,332 - 9,182,651 9,182,651 - The criteria used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of March 31, 2015, being approximately 95.9% for Bond 2017 (98.04% as of December 31, 2014). Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value, where the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative financial instruments, as of March 31, 2015 the Company held R$875,417 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$698,145 on December 31, 2014). Offsetting of financial assets and liabilities For financial assets and liabilities subject to settlement agreements by the net or similar agreements, each agreement between the Company and the counterparty allows this type of settlement when both parties make this option. In the absence of such election, the assets and liabilities will be settled by their amounts, but each party shall have the option to settle on net, in case of default by the counterparty. 20. COLLATERAL AND CONTRACTUAL COMMITMENTS WITH SUPLLIERS, ADVANCES FROM CUSTOMERS AND OTHER 03/31/2015 12/31/2014 Collateral given for own liabilities 1,415,547 1,223,963 Other commitments 619,675 497,873 Commitments with suppliers 8,517,486 8,271,355 Commitments - Bond 2017 300,000 300,000 As of March 31, 2015 the collateral provided for liabilities totaled approximately R$2,035,222, including R$540,281 of cash guarantees. The deposits in cash used as guarantees are presented as part of the receivables. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, Ambev S.A. maintained as of March 31, 2015, R$875,417 in highly liquid financial investments or in cash (Note 19). Most of the balance relates to commitments with suppliers of packaging. The Ambev S.A. is guarantor of the Bond 2017, in amount of R$300,000, remunerated at 9.5% per year, with semiannual interest payments and final maturity in July 2017. Future contractual commitments as of March 31, 2015 and December 31, 2014 are as follows: 03/31/2015 12/31/2014 Less than 1 year 3,940,556 3,776,816 Between 1 and 2 years 2,585,919 2,555,578 More than 2 years 2,291,011 2,238,961 21. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 11 ). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 03/31/2015 12/31/2014 PIS and COFINS 310,417 305,442 ICMS and IPI 6,558,123 5,648,753 IRPJ and CSLL 13,565,486 12,946,672 Labor 219,217 207,867 Civil 3,806,037 3,546,357 Others 1,732,311 1,668,220 Main lawsuits with a likelihood of possible loss: IPI Excise Tax In January 2015, Ambev S.A. received a new TaxAssessment from the Brazilian Federal Tax Authorities relating to IPI excise tax supposedly due over remittances of manufactured goods to other related factories, for which the decision from the Upper House of the Administrative Court is still pending, in the amount of R$568 million (R$581 million as of March 31, 2015), classified as a possible loss. Ambev has not recorded any provision in con nection therewith Disallowance of Expenses and Deductible Losses During 2014 and the first quarter of 2015, Ambev received tax assessments from the Brazilian Federal Tax Authorities related to the disallowance of deductions associated with alleged unproven taxes paid abroad, for which the decision from the Upper House of the Administrative Court is still pending. Ambev management estimates the possible losses related to these assessments to be approximatelyR$876 million as of 31 March 2015. Ambev has not recorded any provision in connection therewith. There were no other changes in the other main processes with possible likelihood of loss classification as of March 31, 2015, compared to those presented in the financial statements as of December 31, 2014. Contingent assets According to IAS 37, contingent assets are not recorded, except when there are real guarantees or favorable legal decisions. 22. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of the Company). The Compliance Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the Minutes of Board’s Meeting any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to participate in Stock Option Plan (Note 18). Total expenses related to the Company’s management members in key functions are as follows: 03/31/2015 03/31/2014 Short-term benefits (i) 15,587 15,040 Share-based payments (ii) 8,121 14,122 Total key management remuneration (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options granted to management. These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the abovementioned plan (Note 18) and the stock option plans, the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. Transactions with the Company's Shareholders’ a ) Medical, dental and other benefits The Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficiência (“Fundação Zerrenner”) is one of Ambev S.A.’s shareholders, and as of March 31, 2015 held 9.81% of total share capital. Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On March 31, 2015 and December 31, 2014, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at that date. Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$51,094 in the period ended March 31, 2015 (R$46,181 as of March 31, 2014), of which R$45,394 (R$41,121 as of March 31, 2014) related to active employees and R$5,700 (R$5,060 as of March 31, 2014) related to retirees. b) Leasing The Ambev S.A., through its subsidiary BSA (labeling), has an asset leasing agreement with Fundação Zerrenner, for R$63,328 for ten years, maturing on March 31, 2018. c) Leasing – Ambev S.A. head office Ambev S.A. has a leasing agreement of two commercial sets with Fundação Zerrenner, in the amount R$ 4,522, maturing on January 2016. d) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. In addition, the Company produces and distributes Stella Artois products under license to ABI in Brazil, Canada, Argentina, and other countries and, by means of a license granted to ABI, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The amount recorded was R$264 (R$300 as of March 31, 2014) and R$72,075 (R$56,466 as of March 31, 2014) as licensing income and expense, respectively. On October 29, 2013, the Company entered into an agreement with the company B2W - Companhia Digital S.A. to manage the company’s platform of e-commerce named “Partner Ambev”. The contract is for 2 years, and the object of it is to trade Ambev S.A. products through websites. Both parties have the same equity holders. 23. EVENTS AFTER THE REPORTING PERIOD On April 17, 2015, CRBS S.A., a wholly owned subsidiary of Ambev S.A., closed a transaction in which Ambev S.A. became the indirect owner of 100% of the shares of the Colombian companies BOGOTA BEER COMPANY SAS (“BBC”) and CERVECERÍA BBC SAS (“Cerveceria BBC”), owners of one craft brewery in Tocancipá and 27 points of sales of craft beer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 20, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
